Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/05/2021 have been fully considered but they are not persuasive. Regarding claims 1, 10, and 19, Applicant argues/alleges (pg.10 of the Remarks) that Knebl fails to teach that its machine learning model is adjusted based on two different types of feedback: implicit feedback and explicit feedback. Examiner respectfully disagrees. Knebl teaches (10:9-23) network forecast determination unit sets filter criteria to manipulate the historical performance data, the filter criteria may be set based on a baseline range of measurements taken in a network (i.e., implicit feedback received from the networking equipment.) Knebl further teaches (12:19-47 and 12:60-65) GUI to view and interact with network performance forecasts and allows user to change spectrum frequencies are viewable, adjust annual voice and/or data traffic growth rate, adjust date of desired network performance forecast using slider, show and remove KPIs, removing frequencies and distributing the traffic from those frequencies to remaining frequencies and showing the predicted performance on the remaining frequencies (all considered forms of explicit feedback.) Finally Kneble teaches (10:41-54) network forecast determination unit may revise the machine learning model used to generate the network performance forecasts, revisions may occur via the addition of independent variables (e.g., KPIs) or the removal of independent variables (e.g., KPIs). Filtering the machine learning model input data to exclude incorrect data; (13:11-24) the network forecast determination unit and the growth rates selected by the user. Therefore, Knebl teaches that the machine learning model is adjusted based on implicit feedback and explicit feedback.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9-10, 13, 18-19, 21, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Knebl et al. (US 9439081, hereinafter Knebl) in view of Venkatraman et al. (US 20140274109, hereinafter Venkatraman.)
Regarding claim 1, “A method comprising: receiving, at a device, network metrics regarding networking equipment of a network in a physical location” Knebl teaches (13:50-57) a method for forecasting network performance, by a network forecasting server 140; (13:18-60) historical performance data and 
As to “predicting, by the device, a health status score for the networking equipment in the physical location using the received network metrics as input to a machine learning- based predictive scoring model” Knebl teaches (9:50-53, 8:31-67) using machine learning to generate the network performance forecast; (10:55-67) machine learning model information is used to predict each important/desired KPI (e.g., an estimated value for a KPI selected by the user.)
As to “providing, by the device, an indication of the predicted health status score in conjunction with a visualization of the physical location for display on an electronic display…” Knebl teaches (5:12-21) that the predicted KPIs are displayed in a graphical user interface, over a graphical representation of the geographic region.
As to “receiving, by the device, implicit feedback regarding the predicted health status score, wherein the implicit feedback is received from the networking equipment” Knebl teaches (10:9-23) network forecast determination unit sets filter criteria to manipulate the historical performance data, the filter criteria may be set based on a baseline range of measurements taken in a network (i.e., implicit feedback received from the networking equipment.)
xplicit feedback regarding the predicted health status score, wherein the explicit feedback is received from a user via the user interface” Knebl teaches (12:19-47 and 12:60-65) GUI to view and interact with network performance forecasts and allows user to change spectrum frequencies are viewable, adjust annual voice and/or data traffic growth rate, adjust date of desired network performance forecast using slider, show and remove KPIs, removing frequencies and distributing the traffic from those frequencies to remaining frequencies and showing the predicted performance on the remaining frequencies (all considered forms of explicit feedback.)
As to “adjusting, by the device, the machine learning-based predictive scoring model based on both the implicit feedback and the explicit feedback.” Knebl teaches (6:6:12) the results of the validation can provide feedback such that the predictive model can be adjusted accordingly, thus allowing for improved prediction and adaptation to changing conditions; (9:67-10:8) improving the machine learning model, using interaction terms or corrective factors/adjustments; (10:41-54) network forecast determination unit may revise the machine learning model used to generate the network performance forecasts, revisions may occur via the addition of independent variables (e.g., KPIs) or the removal of independent variables (e.g., KPIs). Filtering the machine learning model input data to exclude incorrect data; (13:11-24) accordingly the predicted KPI values in each cell are adjusted based on the analysis performed by the network forecast determination unit and the growth rates selected by the user.

Knebl alone does not teach “by representing the indication of the predicted health status score as a heatmap coloration for the visualization of the physical location, wherein the heatmap represents the indication of the predicted health status score by shading a particular location within the physical location where the networking equipment is located based on the predicted health status score for the networking equipment at the particular location” However, Venkatraman teaches (¶0033) nodes (i.e., networking equipment) each having a corresponding signal-strength vector and location; (¶0033 and ¶0024) a signal-strength/heatmap with different colors representing different received signal strength at a given point; (¶0034-¶0036) signal-strength vectors and corresponding locations in an indoor region, the signal-strength vectors each including N signal-strength indications that indicate an expected received signal strength from a corresponding on of the N access points. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method of Knebl that displays the predicted key performance indicators (KPIs) over a geographical region with the general teaching of using a heatmap visualization as taught by Venkatraman for the benefit of providing users/system admin/operators with visual context of the expected network resources at different locations, thus allowing the user to easily digest expected network performance.

Regarding claim 4, “The method as in claim 1, wherein the health status score indicates at least one of: a network throughput health status, a roaming health status, or an interference health status.” Knebl teaches (6:29-42) KPIs may include throughput and received signal strength indication (RSSI) levels.

Regarding claim 9, “The method as in claim 1, wherein the machine learning-based predictive scoring model comprises a regression model.” Knebl teaches (14:1-2 and 8:57-60) machine learning model is a multiple regression analysis model. 

Regarding claim 10, “An apparatus comprising: one or more network interfaces to communicate with a network” Knebl teaches (15:16-22) computers that communicate an interoperate with each other over a network.
As to “a processor coupled to the network interfaces and configured to execute one or more processes and a memory configured to store a process executable by the processor” Knebl teaches (15:23-37) computer implementation.  
The remainder of claim 10 is similar to claim 1, therefore its rejection is similar to claim 1.

Regarding claim 13, its rejection is similar to claim 4.

claim 18, its rejection is similar to claim 9.

Regarding claim 19, its rejection is similar to claim 10.

Regarding claim 21, its rejection is similar to claim 4.

Regarding claim 24, its rejection is similar to claim 9.

Claim 7, 16, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Knebl and Venkatraman in view of  Tapia et al. (US 20170019291, hereinafter Tapia.)
Regarding claim 7, Knebl and Venkatraman  do not teach “The method as in claim 1, wherein the explicit feedback comprises natural language feedback regarding the physical location.” However, Tapia further teaches (¶0058 and Fig. 4) a user interface of an automatic customer complaint resolution application that provides a root cause and a resolution for a service issue, application menu section provide options that enables a user to view subscriber trouble tickets, network trouble tickets, overall network performance data, these different visualizations of network performance may be filtered by zip code, by particular geographic area, and by particular network cell; (¶0077) feedback is in the form of an indication of whether the solution solved or did not solve the issue (the issues are pertaining to devices/equipment on the network); (¶0064) performing monitoring and machine learning-based analysis of device and network performance data to resolve quality of service issues, data management platform 

Regarding claim 16, its rejection is similar to claim 7.

Regarding claim 22, its rejection is similar to claim 7.

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Knebl and Venkatraman  in view of Kulkarni et al. (US 20160013990, hereinafter Kulkarni.)
Regarding claim 25, Knebl and Venkatraman  do not teach “The method of claim 1, wherein the shading indicates that the physical location is experiencing less than an expected level of throughput.” However, Kulkarni teaches (¶0056) heat-map that indicates by graying or dulling the color of network elements in the impact zone (i.e. location) to suggest that they have network bandwidth (i.e., throughput) issues. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the predictive machine learning model of Knebl and Venkatraman  to include bandwidth heatmaping as taught by Kulkarni in order to allow an expert user/system to adjust the allocation of resources at any given time and to plan for future resource/bandwidth/throughput allocation (¶0002).

Regarding claim 26, its rejection is similar to claim 25.

Regarding claim 27, its rejection is similar to claim 25.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Knebl and Venkatraman  in view of Ketonen et al. (US 20180338278, hereinafter Ketonen.)
Regarding claim 28, Knebl and Venkatraman  do not teach “The method of claim 1, wherein the shading indicates that the physical location has a higher 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Knebl and Venkatraman  in view of Chao et al. (US 9451413, hereinafter Chao.)
Regarding claim 29, Knebl and Venkatraman  do not teach “The method of claim 1, wherein the heatmap includes additional details about a health of a particular device in the particular location.” However, Chao teaches (3:63-4:10) heatmap indicates one or more expected signature values for example expected characteristics (e.g., RSSI, RTT, RTD, TOA, AOA) of received wireless signals associated with access points (particular device) or other types of transmitters, that correspond to a given position within a venue. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Knebl and Venkatraman  to include heatmap with various signature values as taught Chao for the benefit of providing . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 9:00AM-3:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Frank Johnson/Examiner, Art Unit 2425     
/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425